                      Case 20-15173-RAM        Doc 120      Filed 07/16/20     Page 1 of 33




             ORDERED in the Southern District of Florida on July 15, 2020.




                                                                      Robert A. Mark, Judge
                                                                      United States Bankruptcy Court
_____________________________________________________________________________
                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
                                        www.flsb.uscourts.gov


       In re:
                                                                     Chapter 11

       MIDTOWN CAMPUS PROPERTIES, LLC,                               Case No. 20-15173-RAM

                   Debtor.
       ___________________________________/

           THIRD INTERIM ORDER GRANTING DEBTOR’S EMERGENCY MOTION
               (I) FOR AUTHORIZATION TO OBTAIN POSTPETITION SECURED
                 FINANCING PURSUANT TO 11 U.S.C. §§ 105, 361, 362, AND 364,
        (II) TO GRANT ADEQUATE PROTECTION IN CONNECTION THEREWITH
           PURSUANT TO 11 U.S.C. §§ 361 AND 507, AND (III) SCHEDULING A FINAL
                        HEARING UNDER BANKRUPTCY RULE 4001

                THIS MATTER came for hearing on July 14, 2020 at 10:00 a.m. (the “Third Interim

       Hearing”) upon the Emergency Motion (the “Motion”) of Midtown Campus Properties, LLC

       (the “Debtor”) in the above captioned chapter 11 case seeking entry of a third interim order

       (this “Third Interim Order”) and a Final Order (as defined below) authorizing, inter alia, the Debtor

       to:

                (i)    obtain secured post-petition financing from BMI Financial Group, Inc., a Florida
                Case 20-15173-RAM              Doc 120       Filed 07/16/20        Page 2 of 33




                 corporation (the “DIP Lender”),1 in an aggregate amount of up to $5,200,000

                 pursuant to the terms and conditions of the Motion, the First Interim Order (as

                 defined below), the Second Interim Order (as defined below), this Third Interim

                 Order, the Term Sheet (as defined in the Motion), the Final Order (upon entry) and

                 any promissory note and loan and security documents to be executed by the

                 Debtor in connection with and consistent with the terms and conditions of such

                 financing (collectively, the “DIP Loan Documents”).

        (ii)     borrow pursuant to the First Interim Order, the Second Interim Order and this Third

                 Interim Order and the DIP Loan Documents, one or more interim advances in an

                 amount not to exceed an additional $1,502,000 (the “Additional Advances”) pursuant

                 to the Budget attached hereto as Exhibit “A” (the “DIP Loan”) at an annual fixed

                 interest rate of 9%, which interest shall be paid on a monthly basis in arrears from

                 the proceeds of the DIP Loan, which Additional Advances when added to the

                 advances made under the First Interim Order and the Second Interim Order will not

                 exceed a total of $3,252,231.00.

        (iii)    grant to the DIP Lender, pursuant to sections 364(c)(1),364(c)(2) and 364(c)(3)

                 of the Bankruptcy Code and the terms of the DIP Loan Documents, but subject in

                 all events to the Carve Out (set forth below), perfected and enforceable liens and

                 security interests comprised of (a) a superpriority claim having priority over any

                 and all other claims (b) pursuant to Section 364(c)(2) of the Bankruptcy Code, be

                 secured by a perfected first-priority lien on all unencumbered now-owned or after-

                 acquired Property (as defined below) of the Loan Parties that are not otherwise


1
 The Debtor has disclosed and the Court notes that one of the equity members of the Debtor is affiliated with the
DIP Lender.
              Case 20-15173-RAM             Doc 120      Filed 07/16/20       Page 3 of 33




                subject to any valid, perfected and non-avoided lien in existence on the Petition

                Date; and (c) pursuant to Section 364(c)(3) of the Bankruptcy Code, be secured by

                a perfected junior lien on all now-owned or after-acquired Property of the Borrower

                that are subject to any valid, perfected and non-avoided lien in existence on the

                Petition Date on and against on and against all tangible and intangible property of

                the Debtor wherever located, including, without limitation the following:

                mean all real and personal property of the Debtor including, without limitation, (i)
                all cash, money, cash equivalents, deposit accounts, securities accounts, accounts,
                other receivables, chattel paper, contract rights, goods and inventory (wherever
                located), instruments, documents, securities (whether or not marketable) and
                investment property (including, without limitation, all of the issued and outstanding
                capital stock of each of its subsidiaries), furniture, fixtures, equipment, franchise
                rights, trade names, trademarks, servicemarks, copyrights, patents, intellectual
                property, general intangibles of any kind, rights to the payment of money,
                supporting obligations, guarantees, general intangibles, letter of credit rights,
                commercial tort claims, causes of action2 and all substitutions, books and records
                related to the foregoing, and accessions and proceeds of the foregoing, wherever
                located, including insurance or other proceeds; (ii) all owned real property, all
                leased real property, all rents and leases from any real property interests, and all
                other proceeds of real property; (iii) subject to the entry of a Final Order, rights
                under Section 506(c) of the Bankruptcy Code and (iv) all proceeds of the foregoing.
                For the avoidance of doubt, the DIP Collateral shall include all the foregoing rights,
                property, claims, and interests, without regard as to whether such rights, property,
                claims, and interests came into the Debtor’s estate, or otherwise arose, after the
                Filing Date.

                (collectively the “Collateral”) that is not otherwise subject of a prior valid,

                perfected and non-avoidable lien or security interest as of the Petition Date, (b) a

                junior priority valid, binding, enforceable lien and security interest, pursuant to

                section 364(c)(3) of the Bankruptcy Code, on and against the Collateral that is

                otherwise subject of a prior valid, perfected and non-avoidable lien or security


2
 The Debtor asserts that it has certain claims against Sauer, Incorporated (“Sauer”), including in respect of
Sauer’s payment and performance bond (the “Sauer Claims”). Sauer disputes that contention and does not
believe any such claims exist. The Court is not making any determinations as to the existence and/or
validity of the Sauer Claims.
       Case 20-15173-RAM        Doc 120      Filed 07/16/20     Page 4 of 33




        interest as of the Petition Date, and (c) all proceeds and products of and from the

        Collateral, and all substitutions, renewals, improvements and replacements of any

        of the Collateral; and further including all proceeds and products of any of the

        foregoing Collateral, including without limitation, all insurance policies insuring

        the foregoing Collateral or any part thereof and proceeds of said insurance, and

        including unearned premiums (collectively, the “Proceeds”)(the Collateral and the

        Proceeds are collectively referred to herein as “Post-petition Collateral”).

        Notwithstanding, anything in this Interim Order to the contrary, the Post-Petition

        Collateral shall not include (A) claims and causes of action available to the Debtor

        or the Debtor’s bankruptcy estate through the exercise of the powers granted

        pursuant to Chapter 5 of the Bankruptcy Code (“Avoidance Actions”), (B) the

        proceeds of Avoidance Actions, or (C) any claims or causes of action that the Debtor

        or the Debtor’s bankruptcy estate may have against the DIP Lender or any insider

        of the Debtor as defined in 11 U.S.C. §101(31).

(iv)    incur all of the obligations, liabilities and indebtedness under and in respect of

        the DIP Loan, including attorneys’ fees and expenses of the DIP Lender

        (collectively, the “DIP Obligations”) and pay all amounts contemplated to be paid

        thereunder;

(v)     use the proceeds of the DIP Loan in a manner consistent with the terms and

        conditions of this Third Interim Order, the DIP Loan Documents and in

        accordance with the Budget, solely for the purposes set forth in the Budget,

        including for (a) the costs to complete construction of the Project (including hard

        costs, soft costs and marketing expenses); (b) the payment of certain professional
               Case 20-15173-RAM         Doc 120      Filed 07/16/20      Page 5 of 33




                fees and costs (including of the DIP Lender); (c) the payment of ground lease rent, (d)

                the payment of insurance, and (e) the payment of interest accrued under the DIP

                Loan;

       (vi)     grant to the DIP Lender, pursuant to section 364(c)(1) of the Bankruptcy Code, a

                super-priority administrative expense claim in respect of all DIP Obligations with

                priority over all administrative expenses, subject only to the Carve-Out (as

                defined below) and the other terms and conditions contained herein;

       (vii)    vacate and modify the automatic stay imposed by section 362 of the Bankruptcy

                Code to the extent necessary to implement and effectuate the terms and

                provisions of this Third Interim Order; and schedule a final hearing (the “Final

                Hearing”) to consider entry of a final order (the “Final Order”) granting the relief

                requested in the Motion on a final basis and approve the form of notice with respect

                to the Final Hearing.

       On May 26, 2020, the Court entered its Interim Order Granting Debtor’s Emergency

Motion (I) For Authorization To Obtain Postpetition Secured Financing Pursuant To 11 U.S.C.

§§ 105, 361, 362, And 364, (II) To Grant Adequate Protection In Connection Therewith Pursuant

To 11 U.S.C. §§ 361 And 507, And (III) Scheduling A Final Hearing Under Bankruptcy Rule 4001

[ECF No. 47] (the “First Interim Order”), and, on June 18, 2020, the Court entered its Second

Interim Order Granting Debtor’s Emergency Motion (I) for Authorization to Obtain Postpetition

Secured Financing Pursuant to 11 U.S.C. Sections 105, 361, 362 and 364, (II) to Grant Adequate

Protection in Connection Therewith Pursuant to 11 U.S.C. Sections 361 and 507; and (III)

Scheduling a Final Hearing Under Bankruptcy Rule 4001 [ECF No. 88] granting the Motion in

each case on an interim basis and scheduling the Third Interim Hearing. At the Third Interim
              Case 20-15173-RAM            Doc 120      Filed 07/16/20      Page 6 of 33




Hearing, the Debtor, with the consent of the DIP Lender, requested that the Court enter this Third

Interim Order authorizing the Debtor to borrow pursuant to the terms hereof and the attached

Budget. The Court, having considered the Motion, the Declaration of Oscar A. Roger in Support

of Chapter 11 Petition and First Day Motions [ECF No. 15] (the “First Day Declaration”)

which was filed contemporaneously with the Motion, the First Interim Order, the Second Interim

Orders and the objections filed in connection therewith,3 the evidence submitted, adduced or

proffered at the Third Interim Hearing, the notice of the Third Interim Hearing having been given

in accordance with Bankruptcy Rules 2002, 4001(c) and 9014, and all objections, if any, to the

interim relief requested in connection with this Third Interim Order having been withdrawn,

resolved or addressed on the record by the Court, and it appearing to the Court that granting

further interim relief and entering this Third Interim Order is necessary to avoid immediate and

irreparable harm to the Debtor, its creditors and its estate pending the Final Hearing, and

otherwise is fair and reasonable and in the best interests of the Debtor, its estate and its creditors,

and equity holders, and is essential for the continued operation of the Debtor’s business; and

after due deliberation and consideration, and for good and sufficient cause appearing therefor;

    BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING, THE
COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND
CONCLUSIONS OF LAW:

        A.      Petition Date.    On May 8, 2020 (the “Petition Date”), the Debtor commenced

this case (the “Case”) by filing a voluntary petition for relief under chapter 11 of the United

States Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (as amended, the “Bankruptcy Code”) in the

United States Bankruptcy Court for the Southern District of Florida (the “Court”). The Debtor



3
 Sauer, Incorporated (“Sauer”) filed Sauer, Incorporated’s Objection to Certain of the Proposed Terms of
Debtor in Possession Financing (the “Sauer Objection”) [ECF No. 34] and Supplement (the “Sauer Supplemental
Objection”)[ECF No. 113].
             Case 20-15173-RAM           Doc 120      Filed 07/16/20    Page 7 of 33




is continuing in the management and operation of its business and properties as a debtor-in-

possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

       B.      Jurisdiction and Venue. This Court has jurisdiction over the Case pursuant to 28

U.S.C. §§ 157 and 1334 and over the persons and property affected hereby. Consideration of the

Motion constitutes a core proceeding under 28 U.S.C. § 157(b)(2). Venue of the Debtor’s Case

is proper in this Court under 28 U.S.C. §§ 1408 and 1409.

       C.      No Committee Formation. No official committee of unsecured creditors has

been appointed in the Case.

       D.      Notice. Good and adequate notice of the Third Interim Hearing and the relief

requested in the Motion has been provided by the Debtor through the Second Interim Order and

as evidenced by the Certificate of Service filed with the Court on June 18, 2020 [ECF No. 89] and

Notice of Hearing [ECF No. 102] and Certificate of Service dated July 10, 2020 [ECF No. 106].

No other or further notice is or shall be required.

       E.      Debtor’s Acknowledgements and Agreements.            After consultation with its

attorneys and financial advisors, the Debtor admits, stipulates, acknowledges and agrees that:

                 (i)    Until such time as all DIP Obligations are indefeasibly paid in full in

                        cash (or otherwise satisfied according to such terms as may be mutually

                        agreed among the Debtor and the DIP Lender), the Debtor shall not in any

                        way prime or seek to prime the Post-petition Liens (as defined below)

                        provided to the DIP Lender under this Third Interim Order by offering a

                        subsequent lender or a party-in-interest a superior or pari passu lien or

                        claim on the Post-petition Collateral (as defined below) or a claim pursuant

                        to section 364(d) of the Bankruptcy Code or otherwise.
              Case 20-15173-RAM          Doc 120      Filed 07/16/20      Page 8 of 33




                 (ii)    Without the prior express written approval of the DIP Lender, the Debtor

                         shall not (i) file with the Bankruptcy Court any pleading or request to (A)

                         limit, alter, modify, or terminate any provision of this Third Interim Order,

                         or any protection granted to DIP Lender hereunder, or (B) extinguish,

                         subordinate or diminish any security interest, lien or claim of the DIP

                         Lender, or (ii) seek, consent to, or join in the approval of any matter or

                         any plan of reorganization which purports to do any of the things

                         prohibited by this Third Interim Order.

       F.      Findings Regarding the Post-Petition Financing. The ability of the Debtor to

finance its operations requires the use of the proceeds of the DIP Loan, absent which immediate

and irreparable harm will result to the Debtor, its estate and creditors. In the absence of the DIP

Loan, the continued operation of the Debtor’s business would not be possible, and immediate and

irreparable harm to the Debtor, its estate and creditors would occur. The Debtor does not have

sufficient available sources of working capital and financing to operate its business in the

ordinary course of business or to maintain its property without the DIP Loan.              The relief

requested in the Motion is therefore necessary, essential, and appropriate for the continued

operation of the Debtor’s business and the management and preservation of its property. The

DIP Lender and the Debtor have negotiated at arms’ length and in good faith regarding the DIP

Loan to fund the continued operation of the Debtor’s business during the interim period covered

by this Third Interim Order. Good and sufficient cause has been shown for the entry of this

Third Interim Order. Among other things, the entry of this Third Interim Order is in the best

interests of the Debtor, its creditors and its estate because it will enable the Debtor to (i) continue

the orderly operation of its business and avoid an immediate shutdown of operations; (ii) meet its
              Case 20-15173-RAM            Doc 120       Filed 07/16/20      Page 9 of 33




obligations in connection with continued construction of the Project, including the payment of

work provided by those who perform work on the Project after the Petition Date,4 insurance and

ground lease rent; (iii) payment of Critical Vendors approved by the Court and (iv) pay necessary

fees and expenses under the Bankruptcy Code and make payments authorized under other Orders

entered by this Court; all in accordance with the Budget (as defined herein); thereby avoiding

immediate and irreparable harm to the Debtor’s estate.

        G.      No Credit Available on More Favorable Terms. The Debtor has been unable to

obtain unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an

administrative expense. The Debtor has also been unable to obtain secured credit, allowable only

under sections 364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy Code on more favorable terms

and conditions than those provided in the DIP Loan Documents and this Third Interim Order. The

Debtor is unable to obtain credit for borrowed money without granting to the DIP Lender the DIP

Protections (as defined below).

        H.       Use of Proceeds of the DIP Loan. Proceeds of the DIP Loan shall be used in

each case in a manner consistent with the terms and conditions of the DIP Loan Documents, and

in strict compliance with the Budget solely for the purposes set forth in the Budget (as may be




4
        Nothing in this Third Interim Order compels Sauer to perform work without getting paid, although
the Court was advised by counsel for the Debtor that the Debtor sent notice of termination of the Completion
Contract, and that Sauer’s lawyer advised that Sauer’s last day on the Project was July 6, 2020 because
Sauer was told to leave the Project by 5:00 p.m. Nothing in this Order shall determine the rights of the
Debtor and/or Sauer (or Sauer’s bonding company) in respect of any contracts between the Debtor and
Sauer or any termination thereof. The Sauer Supplemental Objection is sustained, and the Debtor shall pay
"Pay Application 34” submitted by Sauer in the amount of $105,084.74, which payment shall be without
prejudice to any claims the Debtor may have against Sauer or claims that Sauer may have against the
Debtor. The payment of Pay Application 35 that Sauer advised the Court is being finalized, covering the
time spent from Pay Application 34 until Sauer’s last day on the Project, shall be governed by the Court’s
June 15, 2020 Order (D.E. 81), and the Court’s oral rulings at the July 14, 2020 hearing, and subject to the
DIP Lender advancing any additional funds in connection with a subsequent DIP Loan Order.
             Case 20-15173-RAM          Doc 120      Filed 07/16/20     Page 10 of 33




modified with the consent of the DIP Lender in its sole discretion and after notice and a hearing

and approval by the Court), including among other things, for (a) the costs to complete construction

of the Project (including payment for those who perform work on the Project after the Petition Date,

hard costs, soft costs and marketing expenses); (b) the payment of certain professional fees and costs

(including of the DIP Lender); (c) the payment of ground lease rent, (d) the payment of insurance,

and (e) the payment of interest accrued under the DIP Loan.

       I.      Payment of Post-Petition P r i n c i p a l , Interest and Expenses. The Debtor is

 authorized to pay, and the DIP Lender is entitled to receive the costs and expenses of the DIP

 Lender in connection with the Chapter 11 Case and in accordance herewith. The DIP Loan shall

 mature and become due and payable on the earlier of (i) on the date of the Final Hearing (as

 defined below) if the Final DIP Order has not been entered by the Bankruptcy Court on or prior

 to such date; (ii) the date the Bankruptcy Court orders the conversion of the bankruptcy case of

 the Debtor to a Chapter 7 liquidation, the dismissal of the bankruptcy case of the Debtor, or the

 appointment of a trustee; (iii) the occurrence of an Event of Default under the DIP Facility

 Documents; (iv) the sale of all or substantially all of the Debtor’s assets; (iv) the effective date

 of the plan of reorganization and liquidation for the Debtor; and (v) 365 days after the Petition

 Date (the “Maturity Date”), subject to extension pursuant to the terms of a Final Order. On the

 Maturity Date, all the DIP Obligations shall become due and payable in full, in cash, to the DIP

 Lender.

       J.      Extension of Financing. The DIP Lender has indicated a willingness to provide

 continued interim financing to the Debtor in accordance with this Third Interim Order and the

 DIP Loan Documents and subject to (i) the entry of this Third Interim Order, and (ii) findings

 by the Court that such financing is essential to the Debtor’s estate, that the DIP Lender is a good
           Case 20-15173-RAM          Doc 120      Filed 07/16/20     Page 11 of 33




faith lender, and that the DIP Lender’s claims, super priority claims, senior security interests

and liens and other protections granted pursuant to this Third Interim Order and the DIP Loan

will not be affected by any subsequent reversal, modification, vacatur or amendment of this

Third Interim Order, the Final Order or any other order, as provided in section 364(e) of the

Bankruptcy Code.

      K.      Business Judgment and Good Faith Pursuant to Section 364(e). (i) The terms

and conditions of the DIP Loan and the DIP Loan Documents, and the fees and costs to be paid

thereunder, are fair, reasonable, and the best available under the circumstances, reflect the

Debtor’s exercise of prudent business judgment consistent with its fiduciary duties, and are

supported by reasonably equivalent value and consideration; (ii) the DIP Loan and this Third

Interim Order were negotiated in good faith and at arms’ length between the Debtor and the DIP

Lender; and (iii) use of the proceeds to be extended under the DIP Loan will be so extended in

good faith, and for valid business purposes and uses, as a consequence of which the DIP Lender

is entitled to the full protection and benefits of section 364(e) of the Bankruptcy Code.

      L.      Entry of this Third Interim Order. For the reasons stated above, the Debtor has

requested immediate entry of this Third Interim Order pursuant to Bankruptcy Rule 4001(c)(2).

       NOW, THEREFORE, on the Motion of the Debtor and the record before this Court

with respect to the Motion, and with the consent of the Debtor and the DIP Lender to the form

and entry of this Third Interim Order, based on the specific facts and circumstances of this case

and for the reasons stated on the record, which are incorporated herein, good and sufficient cause

appearing therefor,

       IT IS ORDERED that:

      1.      The Motion is granted in accordance with and limited to the terms and conditions
               Case 20-15173-RAM         Doc 120     Filed 07/16/20      Page 12 of 33




set forth in this Third Interim Order and the DIP Loan Documents. If and to the extent the terms

of this Third Interim Order are inconsistent with the terms contained in the Motion or in the Term

Sheet, then the terms set forth in this Third Interim Order shall control.

       2.       All objections to the Motion as it relates to the interim relief sought in this Third

Interim and the entry of this Third Interim Order have been resolved by the provisions hereof or

were addressed by the Court for the reasons stated on the record, which are incorporated herein

by reference.

       3.       Notwithstanding any provision of the Bankruptcy Code or the Bankruptcy Rules

to the contrary, this Third Interim Order shall take effect immediately upon entry and shall

remain in effect until 11:59 p.m. (Prevailing Eastern Time) on July 27, 2020 (such period being

referred to as the "Third Interim Period”), subject to being extended pursuant to the terms of a

Final Order.

       4.       The Debtor, the DIP Lender, and their respective advisors and employees have

acted in good faith in negotiating, consenting, and agreeing to the DIP Loan as contemplated and

provided by this Third Interim Order. The negotiation of the terms and provisions of this Third

Interim Order has been conducted at arms’ length, and such terms and provisions are fair and

reasonable under the circumstances and reflect the Debtor’s exercise of reasonable business

judgment consistent with the Debtor’s fiduciary duties.

       5.       Nothing in this Third Interim Order shall in any way be construed or

interpreted to impose or allow the imposition upon the DIP Lender or its advisors or

employees, any liability for any claims arising from the prepetition or post-petition activities

of the Debtor in the operation of its business, or in connection with its restructuring efforts.

       6.       Based on the findings set forth in this Third Interim Order and the reliance
             Case 20-15173-RAM           Doc 120     Filed 07/16/20     Page 13 of 33




of the DIP Lender in good faith on the terms thereof, if any of the provisions of this Third Interim

Order are hereafter modified, vacated or stayed by an Order of this Court or another court, such

stay, modification or vacation shall not affect the validity and enforceability of any lien, security

interest or priority authorized for the benefit of the DIP Lender hereunder that is granted or

attaches prior to the effective date of such stay, modification or vacation, and any use of DIP

Loan by the Debtor pursuant to this Third Interim Order prior to the effective date of such

modification, stay or vacation shall be governed in all respects by the provisions of this Third

Interim Order.

       7.        This Third Interim Order is without prejudice to the rights of the DIP Lender to

seek a modification of this Third Interim Order, including a request for additional adequate

protection or the termination of the DIP Loan, after notice and hearing, including a hearing

noticed on an emergency basis. The DIP Lender has expressly reserved, and this Third Interim

Order is without prejudice to, any and all rights and remedies of the DIP Lender, including

the appropriateness of any adequate protection that may be proposed in connection with the

DIP Loan after the Third Interim Period.

       8.        The DIP Lender shall receive such protections and be entitled to such rights as are

set forth in this Third Interim Order. The Debtor and all other relevant parties are expressly

and immediately authorized, empowered and directed (i) to execute and deliver to DIP Lender

the DIP Loan Documents in a form consistent with the terms of this Third Interim Order, (ii) to

consummate the transactions described herein and therein and incur and perform on an interim

basis the DIP Obligations in accordance with, and subject to, the terms of this Third Interim

Order and the DIP Loan Documents, and (iii) to execute and deliver all instruments and

documents which reasonably may be required or necessary for the performance by the Debtor
            Case 20-15173-RAM          Doc 120      Filed 07/16/20     Page 14 of 33




under the DIP Loan and the creation and perfection of the Post-petition Liens described in and

provided for by this Third Interim Order and the DIP Loan Documents. The Debtor is hereby

authorized to perform all acts, and subject to the provisions of this Third Interim Order, pay the

principal, interest and other amounts described in this Third Interim Order and the DIP Loan

Documents as such become due subject to entry of the Final Order, the Debtor shall reimburse the

DIP Lender its, costs, attorneys’ fees and other disbursements pursuant to the terms hereof.

       9.      In order to enable it to continue to operate its business during the Third Interim

Period, subject to the terms and conditions of this Third Interim Order, the DIP Loan Documents

and the Budget (which Budget may not be materially amended or modified during the

Third Interim Period without the consent of the DIP Lender in its sole discretion and after notice

and a hearing and approval by the Court), the Debtor is hereby authorized under the DIP Loan

to borrow up an additional amount of $1,502,000 as set forth in the Budget during and in

connection with the Third Interim Period. Notwithstanding any provision of its certificate or

articles of incorporation, bylaws, operating agreement, partnership agreement, membership

agreement, certificate of formation, certificate of limited partnership, regulations, or comparable

governing documents to the contrary, the Debtor is authorized to, and each officer, member,

manager, partner, or other comparable authorized signatory of the Debtor is hereby authorized

to pledge, mortgage and grant security interests in its assets to secure such DIP Obligations, and

to execute and enter into any and all of the DIP Loan Documents and all other documents and

transactions necessary to implement and effectuate the terms of the DIP Loan, this Third Interim

Order and the DIP Loan Documents. Given the Debtor’s urgent need to fund expenses attendant

to its operations and the circumstances of the Project and the continued construction thereof, the

Debtor may request (i) that the DIP Lender make advances directly to vendors and any other third
               Case 20-15173-RAM       Doc 120      Filed 07/16/20     Page 15 of 33




parties, with all such advances being for the benefit of the Debtor, being deemed part of the DIP

Loan and entitled to the protections accorded by this Third Interim Order, and/or (ii) that Mr.

Oscar Roger and/or Roger Development Group advance funds to vendors or third parties to

facilitate and accelerate the provision of goods and services to the Project, in which case such

advances shall be reimbursable from the DIP Loan to the extent they were for the benefit of the

Debtor. In the event the DIP Lender makes such direct advances, then the Debtor shall reflect

such advances and related payments on its DIP Reports, which disbursements shall be subject to

US Trustee fees. Any such advances or reimbursements must be in accordance with the Budget

and evidence of advancing of funds and payment of the expenses must be provided to the DIP

Lender.

         10.    The proceeds of the DIP Loan (net of any amounts used to pay fees, costs and

expenses under this Third Interim Order or the DIP Loan Documents) shall be used, in each case

in a manner consistent with the terms and conditions of this Third Interim Order and the DIP

Loan Documents, and in accordance with the Budget limited pursuant to this Third Interim

Order.

         11.    Effective immediately upon the entry of the Third Interim Order and except as

set forth herein, the DIP Lender is hereby granted, pursuant to subsections 364(c)(2) and (c)(3)

of the Bankruptcy Code, perfected and enforceable liens and security interests (collectively,

the “Postpetition Liens”) comprised of (a) a first priority valid, binding, enforceable priority

lien and security interest, pursuant to section 364(c)(2) of the Bankruptcy Code, on and against

the Post-petition Collateral that is not otherwise subject of a prior valid, perfected and non-

avoided lien or security interest as of the Petition Date, and (b) a junior priority valid, binding,

enforceable lien and security interest, pursuant to section 364(c)(3) of the Bankruptcy Code, on
             Case 20-15173-RAM          Doc 120     Filed 07/16/20      Page 16 of 33




and against the Post-petition Collateral that is otherwise subject of a prior valid, perfected and

non-avoided lien or security interest as of the Petition Date; provided, however, that the Post-

petition Liens shall not encumber: (a) Avoidance Actions, (b) the proceeds of Avoidance Actions,

or (C) any claims or causes of action that the Debtor or the Debtor’s bankruptcy estate may have

against the DIP Lender or any insider of the Debtor as defined in 11 U.S.C. §101(31)(the “Insider

Claims”). The Postpetition Liens shall at all times be subject to the Carve Out. In addition and

notwithstanding anything herein to the contrary, the Postpetition Liens shall be junior to the rights

of any mechanics’ liens (a/k/a construction liens) existing on the Petition Date and shall not impact

or prime the mechanics’ lien rights of Sauer or any other mechanics’ lienor to perfect any such

liens, including their rights under 11 U.S.C. §546(b)(1) and applicable state law in respect of the

perfection of any such liens, which are expressly preserved.

      12.      Except as set forth in this Third Interim Order and the Carve Out, the Postpetition

Liens granted pursuant to this Third Interim Order shall be senior in priority and shall not be

made subject to, or pari passu with any prepetition lien or security interest by any court order

heretofore or hereafter entered in the Case and shall be valid and enforceable against any trustee

or examiner appointed in the Case, upon the conversion of the Case to a case under Chapter 7 of

the Bankruptcy Code or in any other proceedings related to any of the foregoing (any “Successor

Case”), and/or upon the dismissal of the Case; provided, however, that this provision shall not

apply to any bankruptcy case filed by the Debtor in the future after the closing of this Case. The

Post-petition Liens shall not be subject to sections 506(c), 510, 549, 550 or 551 of the Bankruptcy

Code or challenge on any basis.

       13.     Except with respect to the Carve-Out during the Third Interim Period pending the

entry of a Final Order, all DIP Obligations shall be an allowed super priority administrative
             Case 20-15173-RAM          Doc 120      Filed 07/16/20     Page 17 of 33




expense claim (the “DIP Super Priority Claim” and, together with the Post-petition Liens,

the “DIP Protections”) with priority in the Case under sections 364(c)(1), 503(b) and 507(b)

of the Bankruptcy Code and otherwise over all administrative expense claims and unsecured

claims against the Debtor and its estate, now existing or hereafter arising, of any kind or

nature whatsoever including, without limitation, administrative expenses of the kinds specified

in, arising, or ordered pursuant to sections 105, 326, 328, 330, 331, 503(a), 503(b), 506(c),

507(a), 507(b), 546(c), 546(d), 726(b), 1113 and 1114 of the Bankruptcy Code; provided,

however, that the proceeds of Avoidance Actions or Insider Claims shall not be used to

pay the Super Priority DIP Claim. Except in respect of the administrative expense claims

provided for in the Carve Out, no costs or expenses of administration, including, without

limitation, professional fees allowed and payable under sections 328, 330, and 331 of the

Bankruptcy Code or otherwise, that have been or may be incurred in these proceedings, or in

any Successor Case, and no priority claims are, or will be, senior to, prior to or pari passu with

the DIP Protections or the DIP Obligations, or with any other claims of the DIP Lender arising

hereunder. Notwithstanding anything herein to the contrary, the DIP Super Priority Claim shall

be junior to any and all valid, perfected and non-avoidable liens and security interests that existed

as of the Petition Date (as clarified by the terms of this Third Interim Order, including as to

mechanic’s liens set forth in paragraph 11 above).

       14.     The Debtor is authorized to use proceeds of the DIP Loan in accordance with the

Budget to pay such compensation and expense reimbursements of professional persons retained

by the Debtor (the “Debtor Professionals”) as may be awarded by the Court pursuant to Section

328, 330 or 331 of the Bankruptcy Code (the “Professional Expenses”). For so long as an Event

of Default does not exist, the DIP Lender shall advance the amounts set forth in the Budget, and
                Case 20-15173-RAM             Doc 120        Filed 07/16/20         Page 18 of 33




allocated for the fees and expenses of the Debtor Professionals as applicable; said funds shall be

advanced to and segregated and escrowed in an escrow account maintained by counsel for the

Debtor for payment to the Debtor Professionals pursuant to the Budget, in accordance with the

procedures which may be approved by the Court for the payment of professionals (the

“Professional Expense Escrow”). Funds deposited in the Professional Expense Escrow shall be

available and may be used by the Debtor solely for the payment of the Professional Expenses.

Neither the Debtor nor any creditor of the Debtor (except for the DIP Lender) shall have a claim

or interest in the funds on deposit in the Professional Expense Escrow, other than the entitlement

of the Debtor or a successor trustee to receive; (i) any balance remaining in the Professional

Expense Escrow after payment in full of (a) the Professional Expenses that have accrued and that

are allowed by final order of the Court, and (b) the DIP Loan Obligations.

         15.      The Postpetition Liens and the DIP Super-Priority Claim, to the extent granted

hereunder to and for the benefit of the DIP Lender, respectively, shall be subject and subordinate

to the following expenses (collectively, the “Carve Out”):

             a. the claims of the respective retained professionals of the Debtor in this Case,
         (collectively, the “Retained Professionals”) for fees and expenses incurred at any time
         on and after the Petition Date and prior to the delivery of a Carve-Out Trigger Notice5
         up to the amount set forth for each professional in the Budget; provided that, in each case,
         such fees and expenses of the Retained Professionals are ultimately allowed, if and as
         applicable, on a final basis by this Court under sections 330 or 331 or allowed pursuant
         to the Court-approved terms applicable to the retention of the Debtor’s Retained
         Professionals (the “Pre-Termination Date Expenses” and the permitted amount thereof,
         the “Pre-Termination Date Amount”);

               b. the claims of the Retained Professionals for fees and expenses which were

5
  As used herein, “Carve-Out Trigger Notice” means, upon the occurrence of an Event of Default, a written notice
delivered by the DIP Lender to counsel for the Debtor expressly stating that the Carve-Out has been invoked and
terminating the right of the Debtor to pay professional fees incurred after such date outside of the Carve-Out. Upon
receipt of the Carve-Out Trigger Notice, the Debtor shall provide immediate notice by electronic mail to the
professionals retained in the Case informing them that a Carve-Out Trigger Notice has been received and further
advising them that the Debtor’s ability to pay professional fees incurred subsequent to the date thereof is subject to
the Carve-Out.
              Case 20-15173-RAM            Doc 120   Filed 07/16/20     Page 19 of 33




       incurred on and after the delivery of a Carve-Out Trigger Notice; provided that, in each
       case, such fees and expenses of the Retained Professionals are ultimately allowed, if and
       as applicable, on a final basis by this Court under sections 330 or 331 of the Bankruptcy
       Code, and do not exceed $50,000 in the aggregate for all of the Retained Professionals,
       (such fees and expenses described in this clause the “Post-Termination Date Expenses”
       and the permitted amount thereof, the “Post-Termination Amount” and, together with
       the Pre-Termination Date Amount, the “Professional Fees”);

          d. the unpaid fees and expenses of the United States Trustee and the Clerk of the
       Court (or any agent thereof) pursuant to 28 U.S.C. § 1930(a)(6) or otherwise; and

           e. unpaid operating expenses up to the amount set forth in the Budget for such
       expenses that were incurred prior to the delivery of a Carve-Out Trigger Notice, solely
       to the extent that such claims would have been authorized to be paid by the Debtor prior
       to such date, pursuant to the Budget, if the Carve-Out Trigger Notice had not been
       delivered.

       16.       The following events shall each constitute an event of default hereunder,

(collectively, the “Events of Default”):

            a. the violation of or failure by the Debtor to perform, in any respect, any of the
       terms, provisions, conditions, covenants, or obligations under this Interim Order (including
       in respect of the Budget);

           b. the obtaining of credit or the incurring of indebtedness that is (i) secured by a
       security interest, mortgage or other lien on all or any portion of the Post-petition Collateral
       which is equal or senior to any security interest, mortgage or other lien of the DIP Lender,
       or (ii) entitled to priority administrative status which is equal or senior to that granted to
       the DIP Lender herein;

           c. the entry of an order by the Court granting relief from or modifying the automatic
       stay of section 362 of the Bankruptcy Code (i) to allow any creditor to execute upon or
       enforce a lien on or security interest in any Post-petition Collateral, or (ii) with respect to
       any lien of or the granting of any lien on any Post-petition Collateral to any state or local
       environmental or regulatory agency or authority, which in either case would have a
       material adverse effect on the business, operations, property, assets, or condition, financial
       or otherwise, of the Debtor;

           d. the reversal, vacatur, or modification (without the express prior written consent of
       the DIP Lender, in its sole discretion) of this Third Interim Order;

           e. dismissal of the Case or conversion of the Case to chapter 7 case, or appointment
       of a chapter 11 trustee or examiner with enlarged powers or other responsible
       person;

             f. the sale of any portion of the Debtor’s assets outside the ordinary course of
              Case 20-15173-RAM          Doc 120     Filed 07/16/20     Page 20 of 33




       business without the prior written consent of the DIP Lender, in its sole discretion;

             g. the Debtor’s failure to obtain entry of a Final Order by July 27, 2020;

             h. the granting of any motion providing for reconsideration, stay, or vacatur of this
                Third Interim Order; or (1) the Debtor shall assert in any pleading filed in any
                court that any material provision of this Third Interim Order is not valid and
                binding for any reason, or (2) any material provision of this Third Interim Order
                shall, for any reason, cease to be valid and binding without the prior written
                consent of the DIP Lender;

             i. the failure to satisfy the Milestones as set forth in the Term Sheet; and

             j. the Debtor exceeds the Permitted Variances without the express written consent of
                the DIP Lender.

       17.      Immediately upon the occurrence and during the continuation of an Event of

Default, the DIP Lender may declare a termination of the obligations to advance any additional

amounts under the DIP Loan (any such declaration shall be referred to herein as a “Termination

Declaration”). The Termination Declaration shall be given by e-mail or facsimile (or other

electronic means) contemporaneously to counsel to the Debtor, counsel to any Statutory

Committee, and the U.S. Trustee (the earliest date any such Termination Declaration is made

shall be referred to herein as the “Termination Declaration Date”). On the Termination

Declaration Date the DIP Lender shall not be obligated to advance any additional funds under

the DIP Loan. Within seven (7) business days after the Termination Declaration Date (the

“Remedies Notice Period”), the Debtor and/or the Statutory Committee shall be entitled to

seek an emergency hearing with the Court seeking an emergency determination of whether an

Event of Default has occurred, with the rights and objections of all parties reserved with respect

thereto. Following the issuance of a Termination Declaration and notwithstanding anything

herein to the contrary, the DIP Lender shall not exercise any rights and/or remedies at law or in

equity in respect of the DIP Loan without first obtaining an Order of this Court upon motion and
             Case 20-15173-RAM          Doc 120     Filed 07/16/20      Page 21 of 33




a hearing. To that end, the DIP Lender shall have the right to file an emergency motion with

the Court during the Remedies Notice Period, which the Court shall consider on an emergency

or expedited basis, seeking, among other things, relief from the automatic stay applicable to the

DIP Lender so as to be able to exercise its rights and remedies at law or in equity to satisfy the

DIP Obligations, the Superpriority Claims, and any other obligation under this Third Interim

Order or the DIP Loan Documents. Pending further Order of the Court, the DIP Lender shall not

have any control over the Sauer Claim, including in respect of the filing, prosecution and/or

settlement of the Sauer Claim.

       18.     This Third Interim Order shall be sufficient and conclusive evidence of the

validity, perfection, and priority of the Postpetition Liens without the necessity of filing or

recording any financing statement, deed of trust, mortgage, or other instrument or document

which may otherwise be required under the law of any jurisdiction or the taking of any other

action (including, for the avoidance of doubt, entering into any deposit account control agreement)

to validate or perfect the Post-petition Liens, or to entitle the DIP Lender to the priorities

granted herein.    Notwithstanding the foregoing, the Debtor and the DIP Lender are hereby

authorized, but not required, to file or record financing statements, trademark filings, copyright

filings, mortgages, notices of lien or similar instruments in any jurisdiction, or take possession of

or control over, or take any other action in order to validate and perfect the liens and security

interests granted to them hereunder. Whether or not the DIP Lender shall, in its sole discretion,

choose to file such financing statements, trademark filings, copyright filings, mortgages, notices

of lien or similar instruments, or take possession of or control over, or otherwise confirm

perfection of the liens and security interests granted to them hereunder, such liens and security

interests shall be deemed valid, perfected, allowed, enforceable, non-avoidable and not subject
             Case 20-15173-RAM          Doc 120     Filed 07/16/20      Page 22 of 33




to challenge or dispute or subordination, at the time and on the date of entry of this Third

Interim Order. Upon the request of the DIP Lender, without any further consent of any party,

the Debtor is authorized to take, execute, deliver and file such instruments (in each case

without representation or warranty of any kind) to enable the DIP Lender to further validate,

perfect, preserve and enforce the Post-petition Liens and claims. The Debtor shall execute and

deliver to the DIP Lender all such agreements, financing statements, instruments and other

documents as the DIP Lender may reasonably request to more fully evidence, confirm, validate,

perfect, preserve and enforce the Post-petition Liens and claims. All such documents will be

deemed to have been recorded and filed as of the Petition Date. A certified copy of this Third

Interim Order may, in the discretion of the DIP Lender, be filed with or recorded in filing or

recording offices in addition to or in lieu of such financing statements, mortgages, notices of lien

or similar instruments, and all filing offices are hereby authorized to accept such certified copy

of this Third Interim Order for filing and recording. The DIP Lender, in its discretion, may also

file a photocopy of this Third Interim Order as a financing statement with any recording officer

designated to file financing statements or with any registry of deeds or similar office in any

jurisdiction in which the Debtor has real or personal property, and in such event, the subject filing

or recording officer shall be authorized and is directed to file or record such copy of this Third

Interim Order.

       19.       Nothing herein shall be construed as consent to the allowance of, or obligate the

DIP Lender to pay, any professional fees or expenses of the Debtor, any Statutory Committee or

of any person or shall affect the right of the DIP Lender to object to the allowance and payment

of such fees and expenses or to permit the Debtor to pay any such amounts not set forth in the

Budget. The DIP Lender reserves the right to object to any request or application for the payment
             Case 20-15173-RAM          Doc 120     Filed 07/16/20      Page 23 of 33




of professional fees that may be submitted or filed in the Case.

       20.     No costs or expenses of administration that have been or may be incurred in the

Chapter 11 Case at any time shall be charged against the DIP Lender or the Post-petition Collateral

       21.     Neither the proceeds from DIP Loan nor the Carve Out funds may be used: (a) in

connection with or to finance, directly or indirectly, in any way any action, suit, arbitration,

proceeding, application, motion or other litigation of any type (i) adverse to the interests of the

DIP Lender, (ii) invalidating, setting aside, avoiding, recharacterizing or subordinating, in whole

or in part, the obligations under the DIP Loan or this Third Interim Order, (iii) for monetary,

injunctive or other affirmative relief against the DIP Lender, or (iv) preventing, hindering or

otherwise delaying the exercise by the DIP Lender of any rights and/or remedies under this Third

Interim Order, or applicable law, or the enforcement or realization (whether by foreclosure, credit

bid, further order of the Court or otherwise) by the DIP Lender upon any of the Collateral or

Post-petition Collateral; (b) for objecting to, contesting, or interfering with in any way the DIP

Lender’s enforcement or realization upon any of the Post-petition Collateral once an Event of

Default has occurred; (c) for selling or otherwise disposing of the Postpetition Collateral

without the consent of the DIP Lender; (d) for objecting to or challenging in any way the claims,

liens, or interests (including interests in the Post-petition Collateral) held by or on behalf of the

DIP Lender; (e) for asserting, commencing or prosecuting any claims or causes of action

whatsoever, including, without limitation, any Avoidance Actions, against the DIP Lender; (f)

for prosecuting an objection to, contesting in any manner, or raising any defenses to, the validity,

extent, amount, perfection, priority, or enforceability of any other rights or interests of DIP

Lender; or (g) for preventing, hindering or otherwise delaying the exercise by the DIP Lender of

any rights and remedies granted under this Third Interim Order.
             Case 20-15173-RAM         Doc 120      Filed 07/16/20     Page 24 of 33




       22.     All net proceeds of the sale or other disposition of any Post-petition Collateral

outside the ordinary course of business, prior to the occurrence of an Event of Default, shall be

paid to the DIP Lender pending the application thereof to the DIP Obligations according to the

provisions of this Third Interim Order and subject, in all respects, to the Carve Out.

       23.     The DIP Lender has acted in good faith in connection with this Third Interim

Order and its respective reliance on this Third Interim Order is in good faith. Based on the

findings set forth in this Third Interim Order and in accordance with section 364(e) of the

Bankruptcy Code, which is applicable to the DIP Loan contemplated by this Third Interim Order,

in the event any or all of the provisions of this Third Interim Order are hereafter modified,

stayed, amended or vacated by a subsequent order of this or any other Court, the DIP Lender is

entitled to the protections provided in section 364(e) of the Bankruptcy Code and no such

modification, stay, amendment or vacation shall affect the validity and enforceability of any

advances made hereunder or the liens, claims or priority authorized or created hereby.

Notwithstanding any such modification, amendment or vacatur, any claim or lien granted to the

DIP Lender hereunder arising prior to the effective date of such modification, amendment or

vacatur of any DIP Protections granted to the DIP Lender shall be governed in all respects by the

provisions of this Third Interim Order, and the DIP Lender shall be entitled to all of the rights,

remedies, privileges and benefits, including the DIP Protections granted herein, with respect to

any such claim or lien. Since the loan made pursuant to the DIP Loan Documents is made in

reliance on this Third Interim Order, the obligations owed to the DIP Lender prior to the effective

date of any stay, modification or vacation of this Third Interim Order cannot, as a result of any

subsequent order in the Case or in any Successor Case, be subordinated, lose its lien priority or

super-priority administrative expense claim status, or be deprived of the benefit of the status of
             Case 20-15173-RAM         Doc 120      Filed 07/16/20     Page 25 of 33




the liens and claims granted to the DIP Lender under this Third Interim Order and/or the DIP

Loan Documents.

       24.     All costs and expenses of the DIP Lender in connection with the Case, including,

without limitation, legal, accounting, and financial advisory fees, will be paid by the Debtor. The

DIP Lender shall provide to the U.S. Trustee, counsel to the Debtor and counsel to the Statutory

Committee (the “Fee Notice Parties”), on a monthly basis, the total amount of professional fees

and expenses described in this subsection that are incurred per calendar month in the Case, upon

request, along with summary invoices relating to such fees and expenses.                 Under no

circumstances shall professionals for the DIP Lender be required to comply with the U.S. Trustee

fee guidelines. In the event any of the Fee Notice Parties object to such fees or expenses,

or any portion thereof, such objecting Fee Notice Party shall send written notice of such objection

to the DIP Lender within five (5) days of receipt of the invoice. Any unresolved objection shall

be resolved by the Court after notice and hearing. Absent any objections, the Debtor shall pay

such requested fees and expenses within five (5) days of receipt of the invoices.

       25.     The automatic stay imposed under section 362(a) of the Bankruptcy Code is

hereby modified to the extent necessary to implement this Third Interim Order, including,

without limitation, to (1) permit the Debtor to grant the Postpetition Liens and to incur all

liabilities and DIP Obligations to the DIP Lender hereunder, and (2) authorize the DIP Lender to

retain and apply payments hereunder in accordance with the provisions of this Third Interim Order.

       26.     The Debtor shall indemnify and hold harmless the DIP Lender, and its officers,

directors, fiduciaries, employees, agents, advisors, attorneys and representatives from and against

all losses, claims, liabilities, damages, and expenses (including, without limitation, out-of-pocket

fees and disbursements of counsel) in connection with any investigation, litigation or proceeding,
             Case 20-15173-RAM          Doc 120       Filed 07/16/20     Page 26 of 33




or the preparation of any defense with respect thereto, arising out of or relating to the DIP Facility

or the transactions contemplated in this Third Interim Order.

       27.     The DIP Lender may, but is not required to file proofs of claim in the Case or

any Successor Case. Any order entered by the Court in relation to the establishment of a bar

date for any claim (including without limitation administrative claims) in the Case or any

Successor Case shall not apply to the DIP Lender. Notwithstanding any order entered by the Court

in relation to the establishment of a bar date in the Case or Successor Case to the contrary, the

DIP Lender is hereby authorized and entitled, in its sole discretion, but not required, to file (and

amend and/or supplement, as it sees fit) a proof of claim in the Case or any Successor Case.

       28.     The Court shall conduct a final hearing (the “Final Hearing”) on the Motion on

July 27, 2020, at 10:00 a.m. (Eastern Time). The Final Hearing will be conducted by video

conference using the services of Zoom Video Communications, Inc. For instructions regarding

the video conference, please refer to the General Procedures for Hearings By Video Conference

on Judge Mark’s web page on the Court’s website, https://www.flsb.uscourts.gov/judges/judge-

robert-mark. To register for the video conference, click on the following link or manually enter

the following link in a browser:

https://us02web.zoom.us/meeting/register/tZcqceqtqTguGtG_gFrc5Y_lpaiPIh2mAI8G

       29.     The general public is invited to listen to the hearing by telephone. Any person

wishing to listen to the hearing by telephone may contact the Court’s Courtroom Deputy, Jackie

Antillon, by electronic mail at Jackie_Antillon@flsb.uscourts.gov to obtain dial-in instructions.

       30.     This Court has and will retain jurisdiction to enforce this Third Interim Order

according to its terms.

                                                ###
            Case 20-15173-RAM           Doc 120     Filed 07/16/20      Page 27 of 33




SUBMITTED BY:
Paul J. Battista, Esq
Genovese Joblove & Battista, P.A.
Counsel to Debtor-in-Possession
100 S.E. Second Street, 44th Floor
Miami, FL 33131
(305) 349-2300 (p)
(305) 349- 2310 (f)
pbattista@gjb-law.com

Copies Furnished to:
Paul J. Battista, Esq.
[Attorney Battista is directed to serve a conformed copy of this Order on all parties in interest]
Case 20-15173-RAM   Doc 120   Filed 07/16/20   Page 28 of 33




                    EXHIBIT A
                                      Case 20-15173-RAM                Doc 120         Filed 07/16/20                Page 29 of 33
Midtown Campus Properties, LLC

                                 3 Week Interim Budget For Weeks Ending July 10, 2020 Through July 24, 2020
Basis for Presentation: The 3 week interim budget for the period from week ending July 10, 2020 to the week ending July 24, 2020 is assembled based on estimates. The
estimated costs are generally based on discussions with Roger Development Group and sub-contractors, and proposals/contracts provided by sub-contractors.

                                                                                                                                                           Total Weeks
                                                                                                           Week 1            Week 2            Week 3
                Description of Work                                   Vendor               Notes                                                               1-3
                                                                                                         (07/10/20)        (07/17/20)        (07/24/20)
                                                                                                                                                             (Note 3)
Hard Costs:
2. Site Construction
   Site Work (Hicks)                                   Hicks Paving                           1      $           -     $       154,200   $           -     $    154,200
   Rain Tank                                                                                                     -                 -                 -              -
   Rain Tank Installation                                                                                        -                 -                 -              -
   Insituform                                                                                                    -                 -                 -              -
   Pilings- VR (Earth Tech)                                                                                      -                 -                 -              -
   Landscape/ Irrigation                               Lawn Enforcement                                          -                 -              12,000         12,000
   Video Sanitary Lines                                                                                          -                 -                 -              -
   Osteen                                                                                                        -                 -                 -              -
   Final Survey / as-built                                                                                       -                 -                 -              -
   Dewatering (CDPW)                                                                                             -                 -                 -              -
   Pavers - installation                                                                                         -               6,000             6,000         12,000
SUBTOTAL                                                                                                         -             160,200            18,000        178,200

3. Concrete (Pedreiras)                                                                                          -                 -                 -                  -
   Shoring / Reshoring Koogle                                                                                    -                 -                 -                  -
   Rebar Materials                                                                                               -                 -                 -                  -
   Termite Treatment                                                                                             -                 -                 -                  -
   Rebar Escalation                                                                                              -                 -                 -                  -
   Concrete Escalation                                                                                           -                 -                 -                  -
SUBTOTAL                                                                                                         -                 -                 -                  -

4. Masonry (Ron Kendall)                                                                                         -                 -                 -                  -
SUBTOTAL                                                                                                         -                 -                 -                  -

5. Metals
   Housing - Infinity (Infinity Structures)                                                                      -                 -                 -              -
   Install infinity (CCS)                                                                                        -                 -                 -              -
   Structural Steel (Capital Steel)                    Capital Steel                                             -              20,000               -           20,000
   Aluminum Fence I Rails / Gates                      Peterson Metals                                           -                 -                 -              -
   Stair Railings                                      United Steel                                              -                 -                 -              -
   Stair #3 Scaffold                                                                                             -                 -                 -              -
   Barrier Cables Post                                                                                           -                 -                 -              -
   Access Gate Control                                                                                           -                 -               5,000          5,000
   Metal Steel Ladder                                                                                            -                 -                 -              -
SUBTOTAL                                                                                                         -              20,000             5,000         25,000

6. Wood and Plastics
   Rough Carpentry                                                                                               -                 -                 -                  -
   Finish Carpentry - labor                                                                                      -                 -                 -                  -
SUBTOTAL                                                                                                         -                 -                 -                  -

7. Thermal & Moisture                                                                                                                                               -
   Roofing LWIC & TPO (Cellucrete& RROFL)              Cornerstone                                            11,000               -              25,999         36,999
   Roof Paraoet Sheathing                                                                                        -                 -                 -              -
   Waterproofing& Caulking                             HV Supply / Blanchard                                  42,000               -              15,000         57,000
SUBTOTAL                                                                                                      53,000               -              40,999         93,999

8. Openings
   Windows - Opening & Waterproofing Repair                                                                   10,000            10,000            10,000         30,000
   Store Front                                                                                                   -                 -                 -              -
   Door Installation - wood                                                                                   10,000            10,000            10,000         30,000
   Door Installation - metal                                                                                  10,000            10,000            10,000         30,000
   Hollow Metal Door - material                        Door One                             1, 2             138,725               -                 -          138,725
   Wood Doors - material                               Lowes                                                  10,000            10,000            10,000         30,000
   Door Access Control                                                                                           -                 -              10,000         10,000
SUBTOTAL                                                                                                     178,725            40,000            50,000        268,725



                                                                                                                                                                    1 of 5
                                      Case 20-15173-RAM                  Doc 120       Filed 07/16/20                Page 30 of 33
Midtown Campus Properties, LLC

                                3 Week Interim Budget For Weeks Ending July 10, 2020 Through July 24, 2020
Basis for Presentation: The 3 week interim budget for the period from week ending July 10, 2020 to the week ending July 24, 2020 is assembled based on estimates. The
estimated costs are generally based on discussions with Roger Development Group and sub-contractors, and proposals/contracts provided by sub-contractors.

                                                                                                                                                         Total Weeks
                                                                                                        Week 1            Week 2           Week 3
               Description of Work                                  Vendor                 Notes                                                             1-3
                                                                                                      (07/10/20)        (07/17/20)       (07/24/20)
                                                                                                                                                           (Note 3)

9.Finishes
  Stucco & Plastering                                  LP Construction                                          -                 -               -                 -
  Dry Wall System                                      Magnolia                                              25,000            25,000          25,000            75,000
  Insulation                                                                                                    -                 -               -                 -
  Acoustical Ceiling                                                                                            -                 -               -                 -
  Painting & Wall                                      V&G                                                   19,000            20,000          20,000            59,000
  Painting of exterior garage                                                                                   -                 -               -                 -
  Flooring material                                                                                           2,500             2,500           2,500             7,500
  Flooring Install (Labor)                             One Stop Flooring                      1               8,500             8,500           8,500            25,500
SUBTOTAL                                                                                                     55,000            56,000          56,000           167,000

10. Specialties
  Materials (mirrors bath etc.)                                                                                  -                -               -                 -
  Bathroom Accessories                                                                                           -                -             1,000             1,000
  Install of bathroom mirrors and accessories                                                                    -                -             2,000             2,000
  Way Finding & Signage                                Vital Signs Orlando                                       -                -             9,000             9,000
  Awnings                                                                                                        -                -               -                 -
  Fire Extinguisher                                                                                              -                -             2,500             2,500
  Trash Chutes                                                                                                   -                -               -                 -
  Closets and Rods                                     Gail Insulation                                           -                -               -                 -
  Postal Specialties                                                                                             -                -            36,289            36,289
  Louvers on A7.01                                                                                               -                -               -                 -
  Knox Box                                                                                                       -                -               -                 -
SUBTOTAL                                                                                                         -                -            50,789            50,789

11. Appliances                                         Florida Coast Supply                                      -                -                -                -
  Delivery and trucking                                                                                          -             12,500              -             12,500
SUBTOTAL                                                                                                         -             12,500              -             12,500

12. Furnishing
  Gym (Common Areas Furnishings)                                                                                                                                    -
  Furniture lease                                      Southern furniture                     1              28,000               -                -             28,000
  Window Blinds                                        Raise and Blinds                                         -                 -                -                -
  Cabinets (labor)                                     Blue Furniture                                         6,000             6,000            6,000           18,000
SUBTOTAL                                                                                                     34,000             6,000            6,000           46,000

13. Special Constructions                                                                                                                                               -
  Swimming Pools                                                                                                 -                -                -                    -
  Fire Protection - Fire Sprinklers                    Wayne Automatic                        1                  -                -                -                    -
SUBTOTAL                                                                                                         -                -                -                    -

14 . Conveying Systems                                 Schindler                                                 -                -                -                    -
  Generators for Elevator Install                                                                                -                -                -                    -
14A. Crawler Crane                                                                                               -                -                -                    -
  Tower Crane                                                                                                    -                -                -                    -
  Relocate fence for crane access                                                                                -                -                -                    -
  MOT For Crane                                                                                                  -                -                -                    -
SUBTOTAL                                                                                                         -                -                -                    -

15. Plumbing
  All Plumbing                                         Premier Plumbing - Labor                              10,000            10,000          10,000            30,000
  Gas Line                                                                                                      -                 -               -                 -
  Water Sub-Meter                                                                                               -                 -               -                 -
  Bathroom Fixtures                                    Lowes                                                    -                 -               -                 -
  15A. Duct A/C                                        Ultra Low                              1              30,000               -               -              30,000
  Roof Too Package Units                                                                                        -                 -               -                 -
  Interior Air Handler                                                                                          -                 -               -                 -



                                                                                                                                                                    2 of 5
                                 Case 20-15173-RAM                      Doc 120            Filed 07/16/20            Page 31 of 33
Midtown Campus Properties, LLC

                             3 Week Interim Budget For Weeks Ending July 10, 2020 Through July 24, 2020
Basis for Presentation: The 3 week interim budget for the period from week ending July 10, 2020 to the week ending July 24, 2020 is assembled based on estimates. The
estimated costs are generally based on discussions with Roger Development Group and sub-contractors, and proposals/contracts provided by sub-contractors.

                                                                                                                                                         Total Weeks
                                                                                                        Week 1            Week 2           Week 3
              Description of Work                                   Vendor                   Notes                                                           1-3
                                                                                                      (07/10/20)        (07/17/20)       (07/24/20)
                                                                                                                                                           (Note 3)
SUBTOTAL                                                                                                     40,000            10,000          10,000            60,000

16. Electrical                                         305 Power                                             25,000            25,000          25,000            75,000
  Fire Alarm                                           Jack Sound                             1                 -                 -            28,500            28,500
  Switchgear                                                                                                    -                 -               -                 -
  Mobilization                                                                                                  -                 -               -                 -
  Brooks Gas Detection                                 Brooks                                 1              24,000               -            24,000            48,000
  General Conditions                                                                                            -                 -               -                 -
  General Conditions paid by Bank                                                                               -                 -               -                 -
  Generators                                                                                                    -                 -               -                 -
  Light poles & RW (right of way)                      Gainesville Regional Utilities                           -                 -               -                 -
SUBTOTAL                                                                                                     49,000            25,000          77,500           151,500

Contingency                                                                                                  12,500            12,500          12,500            37,500
Sub Bond Fee                                                                                                    -                 -               -                 -
Contractor P&P Bond Fee                                                                                         -                 -               -                 -
General Contractor                                                                                            5,000             5,000           5,000            15,000
General Requirements                                                                                            -                 -               -                 -
SUBTOTAL                                                                                                     17,500            17,500          17,500            52,500

Building Cleaning                                                                                                                                                   -
Rough                                                                                                         6,000             6,000            6,000           18,000
Final                                                                                                           -                 -                -                -
Windows - Exterior                                                                                              -                 -                -                -
Store front                                                                                                     -                 -                -                -
SUBTOTAL                                                                                                      6,000             6,000            6,000           18,000

Hurricane Preparedness                                                                                           -                -                -                    -
SUBTOTAL                                                                                                         -                -                -                    -

Rental Equipment/Housing -                                                                                      -                 -                -                -
Toilets                                                Beltz Septic and Portable Toilets                        -                 -                -                -
Dumpsters                                                                                                     1,200             1,200            1,200            3,600
Warehouse rental                                                                                                -               3,600              -              3,600
Misc. rentals                                                                                                   -                 -                -                -
SUBTOTAL                                                                                                      1,200             4,800            1,200            7,200

Engineer                                              Slider Engineering                                        -                 -               -                 -
Wages                                                                                                         5,200             5,200           5,200            15,600
General Labor                                                                                                 5,120             5,120           5,120            15,360
Owners Rep Superintendent - AVP Construction                                                                    -                 -               -                 -
Owners Rep General Superintendent - Fraste Construction                                                         -                 -               -                 -
Utilities                                                                                                       -                 -               -                 -
Project manager                                                                                                 -               1,600           1,600             3,200
Remedial - Phase 1 - floors 2&3 remedial                                                                     25,000            25,000          25,000            75,000
SUBTOTAL                                                                                                     35,320            36,920          36,920           109,160


Total Hard Costs                                                                                            469,745          394,920          375,908         1,240,573

Soft Costs:
Marketing costs                                                                               5                  -                -            36,263            36,263
SUBTOTAL                                                                                                         -                -            36,263            36,263



Total Soft Costs                                                                                                 -                -            36,263            36,263


Total Hard and Soft Costs                                                                                   469,745          394,920          412,171         1,276,836




                                                                                                                                                                    3 of 5
                                 Case 20-15173-RAM                    Doc 120          Filed 07/16/20                 Page 32 of 33
Midtown Campus Properties, LLC

                            3 Week Interim Budget For Weeks Ending July 10, 2020 Through July 24, 2020
Basis for Presentation: The 3 week interim budget for the period from week ending July 10, 2020 to the week ending July 24, 2020 is assembled based on estimates. The
estimated costs are generally based on discussions with Roger Development Group and sub-contractors, and proposals/contracts provided by sub-contractors.

                                                                                                                                                             Total Weeks
                                                                                                           Week 1             Week 2             Week 3
              Description of Work                                  Vendor                  Notes                                                                 1-3
                                                                                                         (07/10/20)         (07/17/20)         (07/24/20)
                                                                                                                                                               (Note 3)
Unfunded amounts from Pay App #7                                                                             103,310                -                  -          103,310
Sauer Pay App #34                                                                             4                  -              105,085                -          105,085


Total Hard and Soft Costs and Unfunded
                                                                                                     $       573,055    $       500,005    $       412,171   $   1,485,231
amounts from Pay App #7 and #34


UST Quarterly Fee                                                                                                 -                  -              17,000         17,000
SUBTOTAL                                                                                                          -                  -              17,000         17,000


Total Hard and Soft Costs, Unfunded
                                                                                                     $       573,055    $       500,005    $       429,171   $   1,502,231
amounts from Pay Apps, and UST Fees



Beginning DIP Loan balance                                                                                  1,750,000          2,323,055         2,823,060       1,750,000
Draws on DIP Loan                                                                                             573,055            500,005           429,171       1,502,231
DIP Loan Balance before interest accruals                                                            $      2,323,055   $      2,823,060   $     3,252,231   $   3,252,231

                                                                     SEE ACCOMPANYING NOTES



The Debtor from time to time makes written or oral forward-looking statements concerning expectations, beliefs, plans, objectives, future events or performance
and underlying assumptions and other statements that are not historical facts. These statements are "forward-looking statements." Generally, the inclusion of the
words "believe", "could", "should", "estimate", "expect", "intend", "anticipate", "will", "plan", "target", "forecast" and similar expressions identify statements that
constitute "forward-looking statements." All statements addressing developments that the Debtor expects or anticipates will occur in the future, including
statements relating to values, future financial condition, assets, real property and timing of their disposition, as well as statements expressing optimism or
pessimism about future results, are forward-looking statements.

The forward-looking statements are based upon the Debtor's then-current views and assumptions regarding future developments and are applicable only as of the
dates of such statements. By their nature, all forward-looking statements involve risks and uncertainties. The Debtor assumes no obligation to update or review
any forward-looking information to reflect actual results, changes in assumptions or changes in other factors affecting forward-looking information, whether as a
result of new information, future events or otherwise. There can be no assurance that the Debtor has correctly identified and appropriately assessed all factors
affecting the Company and its assets. For these reasons, you are cautioned not to place undue reliance on any forward-looking statements.




                                                                                                                                                                      4 of 5
                   Case 20-15173-RAM               Doc 120      Filed 07/16/20      Page 33 of 33
Midtown Campus Properties, LLC
Notes to Interim Budget


 Notes                                                       Description

   1     Subcontractor is a critical vendor as identified in ECF No. 96 and ECF No.100.


   2     Budgeted amount is for materials necessary to complete the entire project, including Phase 1 & 2.

         This budget does not include any estimates for any damages that may result from failure to fully ready for
         occupancy by any resident by August 1, 2020. This budget does not include any additional amounts for pre-
   3
         petition retainage or liens. This budget does not account for any assignment of retainages as identified in ECF No
         96. and ECF No. 100.

         Sauer submitted pay app #34 with a total balance due of $105,085. Per July 9, 2020 letter from PGAL (Architect)
   4     to Sauer, only $625 was approved for pay app #34. This budget assumes the total balance of $105,085 will be paid
         but only by order of the court.

         Once the student tenants' leases commence, Asset Living a/k/a Asset Campus USA ("Asset") is entitled to receive
         a minimum monthly management fee of $8,500, as well as a monthly late delivery fee equal to 6% of the
         projected gross monthly collections pursuant to Section 4.5 of the Management Agreement. In addition, Asset is
   5     also entitled to monthly expense reimbursements, including but not limited to staffing payroll, travel, and
         attorney's fees and court costs pursuant to Section 3.1 of the Management Agreement when operations
         commence on August 1, 2020. The management fees, late delivery fee, and reimbursement expenses are
         estimated to be approximately $60,000 which is reflected in week 7.




                                                                                                                        5 of 5
